              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00225-MR

GLOBAL LOCATING SYSTEMS, LLC, )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                      ORDER
                                 )
SHADOWTRACK 247, LLC,            )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to

Compel [Doc. 43].

I.    BACKGROUND

      This is a patent infringement action brought by Global Locating

Systems, LLC (the “Plaintiff) against ShadowTrack 247, LLC (the

“Defendant”). [Doc. 39 at ¶¶ 1-2].

      The Plaintiff is the current owner of U.S. Patent No. 10,165,052 (“the

‘052 Patent”). [Id. at ¶ 6]. The ‘052 Patent is directed to a tracking device

and claims to solve “problems with prior art tracking devices such as being

set off only by movement, not indicating when cargo being tracked diverges

from its intended route or path, using too much power and thus being

impractical for extended use[.]” [Id. at ¶ 7]. The Plaintiff asserts that the ‘052



        Case 1:19-cv-00225-MR Document 54 Filed 06/23/20 Page 1 of 6
Patent is being infringed by the Defendant’s ST-Solo Tracking Device and

MPT 500 4G GPS Asset Tracker. [Doc. 39].

      On February 21, 2020, the Defendant served the Plaintiff with a First

Set of Interrogatories. [Doc. 44-2]. That set included Interrogatory No. 5,

which asked the Plaintiff to “[d]escribe in complete detail the factual and legal

basis and supporting evidence for [y]our contentions that each asserted

claim of the Asserted Patent is not invalid, ineligible, and unenforceable.”

[Doc. 44 at 6; Doc 44-2 at 5]. Thereafter, on March 2, 2020, the Defendant

first served its invalidity contentions on the Plaintiff. [Doc. 35-2 at 40].

      On April 22, 2020, the Plaintiff provided its initial Objections and

Responses, including a response to Interrogatory No. 5 stating that “the

reasons why the asserted claims are valid, eligible for protection, and

enforceable are set out on the fact of the patent in suit, in the law providing

that patent with a presumption of validity, and in the file histories . . .” [Doc.

44-3 at 13].     The Plaintiff also objected that Interrogatory No. 5 was

overbroad, not proportional, and premature. [Id. at 13-14].

      On May 22, 2020, the Plaintiff substantively updated its response to

Interrogatory No. 5, stating that it “is not required to invent arguments for

invalidity, ineligibility, or unenforceability of the patent in suit[;]” that “[t]he

patent claims were properly examined and the examiner correctly

                                         2

        Case 1:19-cv-00225-MR Document 54 Filed 06/23/20 Page 2 of 6
determined that no prior art of record anticipated the allowed claims or

rendered them obvious, a conclusion supported by the file history of

record[;]” “[t]he patent claims are entitled to a presumption of validity under

35 U.S.C. § 282[;]” and “[n]o prior art, pertinent to the property interpreted

claims, has been found by Plaintiff or provided by Defendant that is sufficient

to overcome the presumption of validity” because “none of the prior art

provided by Defendant anticipates or renders obvious the properly

interpreted claims of the patent[.]” [Doc. 44-4 at 3-5].

      On May 29, 2020, the Defendant filed the present Motion to Compel.

[Doc. 43]. In that Motion, the Defendant moves the Court to compel the

Plaintiff to provide substantive responses to Interrogatory No. 5. [Id. at 1].

Specifically, the Defendant wants the Plaintiff to “analyze the prior art in [the

Defendant’s] P.R. 3.3 invalidity contentions that has been applied against

each of the asserted claims of the ‘052 Patent[,]” and “explain which

element(s) of each asserted claim [the Plaintiff] contends are missing from

such prior art.” [Doc. 44 at 10].

II.   STANDARD OF REVIEW

      Rule 26 of the Federal Rules of Civil Procedure provides, in pertinent

part, as follows:

            Parties may obtain discovery regarding any
            nonprivileged matter that is relevant to any party's
                                       3

        Case 1:19-cv-00225-MR Document 54 Filed 06/23/20 Page 3 of 6
            claim or defense and proportional to the needs of the
            case, considering the importance of the issues at
            stake in the action, the amount in controversy, the
            parties’ relative access to relevant information, the
            parties’ resources, the importance of the discovery in
            resolving the issues, and whether the burden or
            expense of the proposed discovery outweighs its
            likely benefit. Information within this scope of
            discovery need not be admissible in evidence to be
            discoverable.

Fed. R. Civ. P. 26(b)(1).    Under Rule 37 of the Federal Rules of Civil

Procedure, “a party may move for an order compelling disclosure or

discovery.” Fed. R. Civ. P. 37(a)(1). The decision to grant or deny a motion

to compel is generally an issue within the broad discretion of the trial court.

See Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922,

929 (4th Cir. 1995).

III.   DISCUSSION

       “Courts   generally   disfavor       contention   interrogatories   before

substantial discovery has taken place.” Impact Engine, Inc., v. Google LLC,

No. 19-CV-01301-CAB-BGS, 2020 WL 2745230, at *4 (S.D. Cal. May 26,

2020) (citation omitted). As such, “[t]he Court has discretion in ordering a

party not to answer a contention interrogatory until designated discovery is

complete or at some other time.” Id. (citation and quotations omitted); see

also Capacchione v. Charlotte-Mecklenburg Sch., 182 F.R.D. 486, 489

(W.D.N.C. 1998) (stating that “[d]ue to the nature of contention
                                        4

        Case 1:19-cv-00225-MR Document 54 Filed 06/23/20 Page 4 of 6
interrogatories, they are more appropriately used after a substantial amount

of discovery has been conducted—typically, at the end of the discovery

period”); SFA Systems, LLC v. Amazon.com, Inc. et al., No. 6:11-CV-52,

Docket No. 400 at 2–3 (E.D. Tex. Apr. 11, 2013) (denying a motion to compel

validity contentions without prejudice to re-raising the motion after expert

reports had been disclosed). The parties have not yet exchanged expert

reports or engaged in significant discovery in this case, making the

Defendant’s present motion premature at this time.

      Moreover, the parties are in the middle of claim construction, which

other courts have recognized as “the first step in the infringement analysis”

that “has the potential of narrowing the issues and claims involved in this

case.” SnapRays, LLC v. Ontel Prod. Corp., No. 2:16-CV-01198-CW-PMW,

2017 WL 8751825, at *1 (D. Utah Sept. 14, 2017). The Local Patent Rules

(“L.P.R.”) allow the parties to amend their infringement and invalidity

contentions after the Court issues its claim construction order. See L.P.R.

3.6. As such, the contentions underlying Interrogatory No. 5 may change

following claim construction, further indicating that the Defendant’s Motion to

Compel is untimely at this stage.




                                      5

        Case 1:19-cv-00225-MR Document 54 Filed 06/23/20 Page 5 of 6
     Accordingly, the Defendant’s Motion to Compel will be denied as

premature, subject to renewal following the entry of this Court’s claim

construction order and the completion of further discovery.

                                  ORDER

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion to

Compel [Doc. 43] is DENIED WITHOUT PREJUDICE subject to renewal as

described herein.

     IT IS SO ORDERED.
                            Signed: June 23, 2020




                                         6

        Case 1:19-cv-00225-MR Document 54 Filed 06/23/20 Page 6 of 6
